DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 1 and 7-10 is/are objected to because of the following informalities:  
In claim(s) 1, the final recitation of ‘first and second arms’ should be amended to recite ‘the first and second arms’. 
In claim(s) 1, the first limitation reciting
‘a first component having a body defining a tapered opening for receiving a proximal portion of the intravascular device, a first arm extending from the body, and a second arm extending from the body;’ 

should be amended to recite
‘a first component having a body defining a tapered opening for receiving a proximal portion of a flexible elongate member of the intravascular device, a first arm extending from the body, and a second arm extending from the body;’. 

Claim(s) 7-10 depend from claim(s) 4 but is separated in sequence from claim(s) 4 by claim(s) 5-6 which do not depend from claim(s) 4. A claim which depends from a dependent claim should not be separated by any claim which does not also depend Note also Examiner’s suggestion for claim(s) 10 in the §112(b) rejection below). 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-5 and 7-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11173283 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially anticipate the below identified claims of this application.
This application’s (16/836,222) Claim(s) 
US Patent US 11173283 B2 Claim(s) 
1. A torque device for use with an intravascular device, the torque device comprising: a first component having a body defining a tapered opening for receiving a proximal portion of the intravascular device, a first arm extending from the body, and a second arm extending from the body;
and a second component movably coupled to the first component, wherein 


at least one sensing element secured to the distal portion of the flexible elongate member;
and at least one communication line extending from the at least one 
and a torque device configured to selectively interface with the proximal portion of the flexible elongate member, the torque device including a first component and a second component, wherein the first component forms a distal end of the torque device and comprises: a first body defining an opening for receiving a proximal end of the flexible elongate member;
a first arm extending from the first body;
and a second arm extending from the first body, wherein the second component is movably coupled to the first component and forms a proximal end of the torque device, the second component having: a second body configured to be gripped by a user, wherein the second component is movable relative to the first component between: an open position where the torque device is configured to slidably receive the proximal portion of the flexible elongate member between the first arm and the second arm of the first component;
and a closed position where the torque device fixedly engages the proximal portion of the flexible elongate member between the first and second arm of the first component, wherein the first component and the second component are configured to be threaded together via engagement between: a groove in the second body of the second component;
and a single thread wrapped around the first arm and the second arm of the first component, wherein the groove and the single thread selectively control a relative displacement between the first arm and the second arm such that the torque device is configured to 

Claim(s) 2-4
Claim(s) 2-4
Claim(s) 5
Claim(s) 8
Claim(s) 4 and 7
Claim(s) 4-5
Claim(s) 8
Claim(s) 6
Claim(s) 9
Claim(s) 7
Claim(s) 10
Claim(s) 8



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 10, which depends from claim(s) 7 which in turn depends from claim(s) 4, recites ‘the threaded engagement’ which is not a feature recited in claim(s) 7 or 4 and thus it is not clear what ‘threaded engagement’ claim(s) 10 refers to.  Examiner does recite a threading engagement and interprets claim(s) 10 as such. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opie (US 20040236214 A1 – cited in parent application).

For claim 1, Opie teaches A torque device [entire disclosure – see at least abstract] for use with an intravascular device, [per ¶¶2-8], the torque device comprising: 
a first component [102] having a body [102a-b] defining a tapered opening for receiving a proximal portion of the intravascular device, [abstract], a first arm [first of 102a-b] extending from the body, and a second arm [second of 102a-b] extending from the body;
and a second component [200, 202] movably coupled to the first component, [Fig. 1], wherein the second component is movable relative to the first component [¶¶37-41] between an open position where the torque device is configured to slidably receive the proximal portion of the flexible elongate member between the first and second arms of the first component and a closed position where the torque device fixedly engages the proximal portion of the flexible elongate member between first and  [tightening of collets 116 and thereby the fixed engagement of the elongate member between 102a and 102b discussed in ¶¶38-40]. 

For claim 2, Opie teaches The torque device of claim 1, wherein the first arm includes a recess [126/130] sized and shaped to receive and engage the proximal portion of the flexible elongate member. [¶35]. 

For claim 3, Opie teaches The torque device of claim 2, wherein the second arm includes a planar surface to engage the proximal portion of the flexible elongate member. [front edge / tooth of one arm of 116 of one of 102a or 102b].  

For claim 4, Opie teaches The torque device of claim 1, wherein the first body further includes a central lumen in communication with the tapered opening, the central lumen sized and shaped to slidably receive the proximal portion of the flexible elongate member. [depicted in Fig. 4 with device 160 having 152 extending therethrough (at least a form of a lumen)].  

For claim 5, Opie teaches The torque device of claim 1, wherein the second component is configured to threadingly engage with the first component. [via 108, 114 per ¶38]. 

For claim 6, Opie teaches The torque device of claim 5, wherein an outer surface of the first component includes a male thread [108, 114 are male threads] and an [reasonably implicit by 108, 114 being male threads and discussion in ¶34, ¶38; consider also 216 in Fig. 3].  

For claim 7, Opie teaches The torque device of claim 4, wherein the second component is further configured to snap-fit couple to the first component. [verbatim snap fit per ¶39]. 

For claim 8, Opie teaches The torque device of claim 7, wherein the first component includes a tapered flange and the second component includes at least one projection for snap-fit engagement with the tapered flange of the first component. [raised annular rings discussed in ¶37].

For claim 9, Opie teaches The torque device of claim 8, wherein the at least one projection extends inwardly towards a central lumen of the second component. [raised ring on inside of 200 would then extend inwardly towards lumen of 102]. 

For claim 10, Opie teaches The torque device of claim 7, wherein rotation of the second component relative to the first component through the threaded engagement moves the second component between the open position and the closed position. [¶34, ¶38 ].  

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791